Citation Nr: 0716411	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for status-post left 
orchiectomy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to May 
1974.

The current matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been received to reopen a 
previously denied claim for entitlement to service connection 
for status-post left orchiectomy.  

The issue of entitlement to service connection for a left 
testicle disorder was previously before the RO in June 1988.  
The claim was denied and the veteran did not appeal within 
one year of receiving notice of the decision in June 1988.  
This decision became final.

The Board notes that a prior denial of entitlement to service 
connection for a left testicle disorder dated in December 
1995 is not final due to pertinent service medical records 
not having been associated with the claims file at the time 
of this decision.  See 38 C.F.R. § 3.156(c) (2006).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, this 
holding from Bell is not retroactive prior the date of 
issuance of Bell.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); see VAOPGPREC 12-95 (May 10, 1995).  Thus, the June 
1988 rating decision remains final.

In September 2000 the Board denied the veteran's claim.  The 
veteran appealed the Board's denial of this claim to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2001, 
the Court granted the Secretary's motion to remand this 
appeal to the Board.

Accordingly, the Board issued a remand as to this issue in 
November 2003 for development as required under the Veterans 
Claims Assistance Act of 2000 (VCAA).  During the 
development, additional service records were obtained in 
August 2004, including some non duplicate treatment records 
for the condition at issue.  

Thereafter, the matter was returned to the Board, which 
considered the additional evidence obtained, including the 
additional service medical records, and in a November 2005 
decision, reopened the claim and remanded it again for 
further development.  The case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current status-post left orchiectomy is related to 
epididymitis treated in service in 1973.


CONCLUSION OF LAW

Resolving all reasonable in favor of the veteran, 
epididymitis culminating in status-post left orchiectomy 
began in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for his left testicle disorder was 
received in August 1998.  After the veteran's claim was 
adjudicated by the RO in December 1998 and after the Board's 
September 2000 denial was vacated and remanded by the Court 
in May 2001, the Board provided initial notice of VA's duty 
to assist for service connection and the criteria for 
reopening a previously denied claim in a November 2002 
letter.  The agency of original jurisdiction also provided 
notice of VA's duty to assist in a November 2005 letter.  In 
these letters, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
in light of the favorable outcome of this case, no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that his left testicle status-post left 
orchiectomy is the result of a testicular infection treated 
in service.  

Service medical records show the veteran was treated for left 
epididymo-orchitis in service.  These include an undated 
record pointing out that the veteran had been treated several 
times previously for epididymitis and had been recently 
discharged from the hospital for epididymitis.  He was 
treated for this in February 1973, and was said to have 
responded very well to treatment.  Additional nursing notes 
and doctor's orders from February 1973 discussed in great 
detail the medication and treatment regimen used to treat the 
veteran's epididymitis.  One February 1973 record described 
the veteran as having moderately severe left epididymitis.  A 
February 19, 1973 record shows that the veteran had had been 
sent home a week ago after an acute episode of epididymitis 
which was responding well, but that he returned with a 
recurrence of problems.  A February 29, 1973 treatment note 
indicates that the left epididymitis was not fully treated 
yet.  The records from February to March 1973 reflect that 
treatment regimen included the regular application of ice, 
scrotal support and antibiotics.  This disorder was 
characterized as "left chronic epididymo-orchitis, organism 
undetermined" according to a March 1973 urology record that 
released the veteran back to duty.  A March 1974 treatment 
record showed treatment for complaints of epididymitis.  
However, on examination for separation from service in May 
1974, no genitourinary abnormality was found.  

A July 1979 private medical record revealed complaints of 
scrotal swelling and low back pain, with a history of being 
treated by a chiropractor.  The rest of the record addressed 
low back complaints and the only diagnosis was of chronic 
lumbosacral strain.  A report of a VA compensation 
examination, dated in May 1981, was negative for a left 
testicular disorder.  

VA and private treatment records from the 1980's reflect 
ongoing treatment for chronic left testicle problems that 
included atrophy and recurrent epididymitis infection.  A 
December 1987 private medical record revealed the left teste 
to be the size of a peanut, that would swell and then get 
smaller.  Physical examination revealed a 1 centimeter small 
firm testis epididymus bigger than the testes on the left.  
The right testis was normal.  The diagnosis was that the 
veteran was suspected to have had torsion of the testis.  
Post-service epididymitis was noted of record in a February 
1988 VA treatment record, which revealed a finding of acute 
and chronic epididymitis, but gave no opinion as to etiology.  

Private medical records from 1994 through 1995 addressed 
cardiovascular, back and other medical complaints with no 
recent genitourinary problems noted in June 1994.  He was 
seen for right testicle pain and burning on urination in 
October 1995, which was diagnosed as epididimitis, with no 
mention of problems with the left testicle.  

A March 1995 VA general medical examination noted 
genitourinary findings of the left testicle atrophied since 
1972, asymptomatic to palpation.  The right testicle was 
normal.  The special VA genitourinary examination also done 
in March 1995 noted a history of chronic left testicular 
discomfort since 1972 when he suffered a bout of epididymitis 
while he was in the service.  He was said to have no history 
of trauma and no history of surgical intervention on his left 
side.  His subjective complaints were of a heavy, sharp, 
stabbing pain that was intermittent in nature in the left 
testicle.  He also had intermittent swelling of the left 
hemiscrotum and epididymis.  This occurred about 2 times a 
year.  Physical examination revealed the left testicle to be 
severely atrophied to the point of being nearly absent.  
There was no evidence of any abscess or chronic induration on 
this side.  There were no hernias present.  The phallus, 
brevis and meatus were all normal.  He had a normal frequency 
of urination, with no pyuria.  He had pain only in the left 
testicle and epididymis.  He had no incontinence.  Urinalysis 
was normal and the final diagnosis was a chronic epididymitis 
with resultant atrophic left testis.  No opinion was given as 
to the etiology of this condition.  

VA treatment records from 1995 to 1997 and private medical 
records also from the mid to late 1990's, as well as Social 
Security records through the late 1990's mostly revealed 
treatment or examination for other medical concerns besides 
left testicle problems.  These records contained no opinion 
as to the cause of his left testicle condition.  A July 1995 
Social Security examination noted a history of 
hospitalizations for epididymitis, among other medical 
problems.  He had no genitourinary symptoms at the time of 
this examination.  

Private treatment records revealed that in January 1998 the 
veteran was seen for complaints of a swollen left testicle 
along with a high fever the previous night.  Following 
examination, he was diagnosed with right side epididymitis 
and left sided testicular atrophy.  Other records from 
January 1998 showed complaints of left testicle edema and 
pain for a week.  He subsequently underwent surgical removal 
of the left testicle, diagnosed as atrophic left testicle 
with pain, in February 1998.  The left radical orchiectomy 
was performed, without complication.  A private medical 
record dated in April 1998 reflects that he had his testicle 
removed times one month.  None of the records, including 
those discussing the orchiectomy, included an opinion as to 
the etiology of this left testicle condition.  

The report of an October 1998 VA general medical examination 
noted an absent left testicle on examination.  The special 
genitourinary examination also done in October 1998 noted the 
history of the veteran having had a left testicular 
infection, accompanied by chills and fever in 1973 while in 
the service.  He was noted to be treated for about 2 weeks in 
the hospital and overall for a total of 8 weeks.  The 
testicle subsequently decreased in size over the next 2 years 
following this episode and then became atrophic.  It was 
removed for pain in February 1998.  He had no history of 
recurrent urinary tract infections.  He had a history of left 
kidney stone which passed spontaneously.  Other than the left 
testicle problems he was negative for any significant urinary 
tract disorders or disease and he was able to have normal 
intercourse.  Physical examination revealed a normal right 
testicle and phallus.  His left groin had an old scar which 
was well healed but sensitive to palpation over the area of 
the scar.  The final diagnosis reported in the October 1998 
VA examination was a history of left epididymitis accompanied 
by left chronic orchialgia.  The veteran was status post left 
inguinal orchiectomy for atrophic testicle and chronic 
orchialgia.  No opinion was given as to the etiology of this 
condition. 

In January 2007 a VA examination was conducted pursuant to 
the Board's remand orders.  The veteran was examined for his 
status post orchiectomy for atrophic testis and pain in 1998.  
He also gave a history of erectile dysfunction before and 
after the surgery as well as a history of depression.  His 
complaints regarding the genitourinary system were of 
nocturia times 1 and no dysuria or incontinence.  He had the 
left orchiectomy in 1998.  There were no recurrent urinary 
tract infections nor hospitalizations for such.  There was 
also no history of renal colic or bladder stones, nephritis, 
or malignancy.  There was no need for catherizations, 
dilatations or drainage procedures.  He had a regular diet 
and no history of invasive procedures.  He did have a loss of 
creative organ, but no history of trauma or surgery affecting 
the penis or remaining testicle.  He had psychiatric factors 
affecting his sexual function.  He was said to be unable to 
have vaginal penetration or ejaculation.  Physical 
examination revealed the left testis to be surgically 
removed, right testis was normal in size and consistency.  
His prostate was 25 to 30 grams in size and benign.  There 
was no fistula and no specific residuals of genitourinary 
disease.  The rest of the examination focused on other 
physical findings besides his left testicle, with nothing 
remarkable noted.  The diagnosis based on review of the 
record was that the veteran developed atrophy of the left 
testicle after being treated for epididymorchitis, and his 
left testis was removed for intractible pain.  The examiner 
commented that the erectile dysfunction which he developed 
was less likely related to his orchiectomy.  

A January 2007 addendum to the January 2007 VA examination 
confirmed that the claims file had been reviewed by the 
examiner.  

Based upon a review of the evidence, the Board finds that 
with application of reasonable doubt, the veteran is entitled 
to service connection for status-post left orchiectomy.  The 
evidence is in equipoise as to whether the post-service left 
testicle atrophy and pain culminating in surgical removal of 
this testicle was a chronic manifestation of the left 
testicle problems that were treated during active duty in 
1973.  The evidence shows that he was treated in the service 
for a left testicle condition of epididymitis in 1973 and 
that post-service, he continued to have left testicle 
problems, with the testicle atrophy and eventually being 
removed in 1998.  The report of the January 2007 VA 
examination, which was conducted for the purpose of 
clarifying the nature and etiology of the left testicle 
condition, stated that the veteran developed atrophy of the 
left testicle after being treated for epididymorchitis, and 
his left testis was removed for intractible pain.  This 
statement suggests that the atrophied left testicle which was 
eventually removed was the result of his epididymitis 
condition, for which he received treatment in service.  This 
examination did point out that erectile dysfunction which was 
also found however was unrelated to this testicle condition.  

Although other evidence appeared to be unfavorable, such as 
the VA compensation examination, dated in May 1981, which was 
negative for a left testicular disorder, implying that the 
left testicle treated in service was acute and the February 
1988 VA treatment record, which also suggested a possible 
acute epididymitis, the balance of the evidence suggests that 
the veteran's left epididymitis that culminated in the 
orchiectomy was chronic and began in service.    

In sum, based on the balance of the evidence showing a left 
testicular disorder in the service, with post-service 
evidence of similar left testicular problems and a diagnosis 
from the most recent VA examination suggesting it is likely 
as not service related, the Board finds that service 
connection is warranted for the veteran's status-post left 
orchiectomy.      


ORDER

Service connection is granted for status-post left 
orchiectomy.      



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


